HALLEY, Justice
(dissenting).
I dissent to the majority opinion in this case for I think there was no abuse of discretion on the part of the trial judge. On April 30, 1958, this cause .was set for trial on June 4, 1958. On June 4, 1958, the case was passed until the next day because of there being too-many cases ready for trial. Both parties announced ready for trial that day. On June 5th, plaintiff announced ready for trial. The defendant’s lawyer announced he was not ready for trial as his client was then in Dallas', Texas, and moved for a continuance to June 9th. Defendant’s 'coufisel asked for a continuance as his “hard to control client”' had left town, without his *1074knowledge and called - him from Dallas. The court passed the case until Monday the 9th of June with the understanding that if defendant was not present plaintiff could take a default judgment and there would be no further continuance. On June 9th, plaintiff again announced ready for trial. Counsel for defendant said his client was ill and asked the case be passed to June 10th so he could furnish affidavits of the defendant and a doctor. It was so passed.
On June 10th defendant by counsel introduced an application for continuance accompanied by an affidavit from an Oklahoma City physician that defendant could not proceed to trial because she was too emotionally upset to attend court but in his opinion she should have approximately two weeks or more of medication before she would recover.
The case was next set for September 9, 1958. On that date another application for a continuance was made by counsel for defendant based upon an affidavit by the same Oklahoma City doctor that the defendant was too emotionally upset to appear in court and she had also fallen doym a flight of stairs and fractured her spine and left wrist. The doctor did not say defendant could not appear in court because of her injuries nor did he say when her injuries occurred. The doctor did state by an unsworn postscript to the affidavit that “Mrs. Anderson should be able to report into court from four to six weeks from date.” This did not meet the requirements of'the statute for continuance, 12 O.S.1951 § 668.
The trial judge denied the continuance and ordered the case to trial before a jury. A verdict was rendered for plaintiff for $7,141.
The evidence by good lawyers showed that plaintiff’s services were well worth the amount of the verdict.
No effort was made to furnish defendant’s testimony to refute the allegations and proof of the plaintiff.
The evidence showed plaintiff had waited far too long to be paid for his services. A plaintiff is not required to wait forever to have his claims adjudicated. It would have been an abuse of discretion to have allowed any further continuance in this case when there had been so many delays on apparently flimsy excuses.
I dissent.
I am authorized to state that BLACKBIRD, J., concurs in the views expressed herein.